WOODLEY, Commissioner.
The conviction is for driving an automobile on a public highway while intoxicated, the punishment assessed by the jury being a fine of $100 and 30 days in jail.
There are no bills of exception.
The state proved by the testimony of two officers that appellant was drunk and that he was driving an automobile on a public highway when their attention was called to his manner of driving by a taxicab driver. The officers testified that when arrested, appellant fell from, the car. The taxicab driver also testified that appellant was intoxicated.
Appellant testified that he was not intoxicated and had not been drinking on the occasion of his arrest.
The jury accepted the state’s version and the testimony supports their verdict.'
The judgment is affirmed.
Opinion approved by the court.